NO. 12-16-00324-CV
                               IN THE COURT OF APPEALS
                   TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


IN RE:                                                  §

JEFFREY DEE CLICK,                                      §       ORIGINAL PROCEEDING

RELATOR                                                 §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Jeffrey Dee Click, acting pro se, filed this original mandamus proceeding complaining of
the trial court’s denial of his motion to vacate a judgment of dismissal.1 We deny the petition.


                                                BACKGROUND
         Relator filed a petition for divorce. On September 30, 2016, the trial court signed an order
of dismissal. Relator filed a “motion to vacate judgment, and reinstate cause with request for
citation by publication.” On October 31, the trial court denied the motion.


                                      PREREQUISITES TO MANDAMUS
         Mandamus is an extraordinary remedy. In re Sw. Bell Tel. Co., L.P., 235 S.W.3d 619,
623 (Tex. 2007) (orig. proceeding). A writ of mandamus will issue only when the relator has no
adequate remedy by appeal and the trial court committed a clear abuse of discretion. In re
Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding). The relator
has the burden of establishing both of these prerequisites. In re Fitzgerald, 429 S.W.3d 886, 891
(Tex. App.—Tyler 2014, orig. proceeding.). “[M]andamus will not issue when the law provides
another plain, adequate, and complete remedy.” In re Tex. Dep’t of Family and Protective
Servs., 210 S.W.3d 609, 613 (Tex. 2006) (orig. proceeding).
         1
             The Respondent is the Honorable Jason A. Ellis, judge of the County Court at Law of Smith County,
Texas.
                                        AVAILABILITY OF MANDAMUS
         A party seeking mandamus relief must generally bring forward all that is necessary to
establish the claim for relief. See TEX. R. APP. P. 52. Here, Relator has not furnished this Court
with a copy of the trial court’s order of dismissal. Thus, he has not provided a complete and
adequate record. See id. Moreover, Relator fails to demonstrate why any abuse of discretion by
the trial court cannot be remedied by an ordinary appeal. Accordingly, Relator has not shown
that appeal is an inadequate remedy. See In re Tex. Dep’t of Family and Protective Servs., 210
S.W.3d at 613; see also In re Cerberus Capital Mgmt., L.P., 164 S.W.3d at 382. For these
reasons, Relator has not established a clear right to mandamus relief. See In re Fitzgerald, 429
S.W.3d at 891.


                                                   DISPOSITION
         Because Relator has not shown that he is entitled to mandamus relief, we deny the
petition for writ of mandamus.
Opinion delivered December 27, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                    (PUBLISH)




                                                          2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                        DECEMBER 27, 2016

                                       NO. 12-16-00324-CV

                                     JEFFREY DEE CLICK,
                                           Relator
                                             V.

                                     HON. JASON A. ELLIS,
                                          Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
JEFFREY DEE CLICK; who is the relator in Cause No. 15-1779, pending on the docket of the
County Court at Law of Smith County, Texas. Said petition for writ of mandamus having been
filed herein on December 14, 2016, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                    3